Title: To James Madison from John Quincy Adams, 18 November 1824
From: Adams, John Quincy
To: Madison, James


        
          Dear Sir
          Washington 18 November 1824.
        
        I take much satisfaction in having the opportunity of introducing to you Mr George Sullivan a Citizen of Massachusetts the son of a former governor of that State in his life time I believe personally well known to you & distinguished during the period of our Revolutionary War as well as in more recent times.
        Mr Sullivan is at this time agent of the State for certain claims on the Government of the Union, which originated during your public Administration. He takes advantage of a moment of relaxation in the pressure of

his business to pay a visit to the State of Virginia & for presenting accompanied by his lady his respects personally to you. It gives me pleasure to furnish him with this letter; & the more so as it affords me the occasion of renewing to you the assurance of that entire respect & attachment with which I am Dear Sir, your very faithful & obedient servt.
      